Case 1:20-cv-00836-CFC Document 1-10 Filed 06/22/20 Page 1 of 4 PageID #: 160




                        Exhibit 9b
                       Case 1:20-cv-00836-CFC Document 1-10 Filed 06/22/20 Page 2 of 4 PageID #: 161




Blackberry Mobile (TCL) Smartphones (See product list at end of chart for models)
Infringement of the ’527 patent
                Claim 8                                                                      Evidence

8. A method for interfacing              The Blackberry Smartphone provides an analog/digital converting means and JPEG compression means. The JPEG
analog/digital converting means and      compression means has a built-in memory device.
JPEG compression means, said JPEG
                                         For example, the Blackberry Smartphone supports the encoding of images into JPEG compressed media. As part of
compression means having a built-in
                                         an image capturing subsystem, the Mobile Device has an analog/digital convertor for converting analog image data
memory device, comprising the steps
                                         to digital image data. The image data is organized into frames comprised of rows (lines) and columns corresponding
of:
                                         to an array of sensors in an image sensor of the image capturing subsystem. As part of an image processing
                                         subsystem, the Mobile Device has a JPEG encoding function with buffer memory for encoding the digital image data
                                         into JPEG compressed media.

(8.1) sequentially reading a             The Blackberry Smartphone sequentially reads a predetermined number of image lines from the image data output
predetermined number of image lines      of the analog/digital converting means.
from the image data output of said
                                         For example, the image processing subsystem of the Blackberry Smartphone reads a frame of image data,
analog/digital converting means;
                                         sequentially line-by-line, from the image capturing subsystem.

(8.2) storing said predetermined         The Blackberry Smartphone stores the predetermined number of image lines in memory means. The memory
number of image lines in memory          means is capable of storing the same number of image lines as the built-in memory device.
means, said memory means capable of
                                         For example, the image processing subsystem of the Blackberry Smartphone stores the image data in a local
storing the same number of image lines
                                         memory, the local memory is capable of storing at least the same number of lines of data from the frame as the
as said built-in memory device; and
                                         buffer memory.

(8.3) sequentially reading a             The Blackberry Smartphone sequentially reads a predetermined size of image block from the memory means to the
predetermined size of image block from   built-in memory device when the image data output is determined to be compressed.
said memory means to said built-in
                     Case 1:20-cv-00836-CFC Document 1-10 Filed 06/22/20 Page 3 of 4 PageID #: 162




memory device when said image data       For example, when digital image data is to be encoded into JPEG compressed media, the image processing
output is determined to be compressed.   subsystem of the Blackberry Smartphone reads the frame (or subset of a frame) from the local memory into the
                                         buffer memory so that the JPEG encoding function can perform JPEG encoding thereon.


Product List

Blackberry KEY2 BBF100-2 (TCL Athena)
Blackberry KEY2 BBE100-5 (TCL Athena)
Blackberry KEY2 BBE100-2 (TCL Luna)
Blackberry Motion BBD100-2 (TCL Luna)
Blackberry KEYone BBB100-1 (TCL Mercury)
Blackberry KEYone BBB100-3 (TCL Mercury)
Blackberry DTEK60 BBA100-1 (Argon)
Blackberry CTEK50 STH100-1 (RIM Hamburg)
Blackberry Priv STV100-2 (RIM Venice)

References

[1] RIM BlackBerry KEY2 Red Edition BBF100-2 TD-LTE AM 128GB (TCL Athena) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15059&c=rim_blackberry_key2_red_eition_bbf100-2_td-lte_am_128gb__tcl_athena&d=detailed_specs


[2] RIM BlackBerry KEY2 LE BBE100-5 Dual SIM TD-LTE NA 64GB (TCL Luna) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13993&c=rim_blackberry_key2_le_bbe100-5_dual_sim_td-lte_na_64gb__tcl_luna&d=detailed_specs


[3] RIM BlackBerry KEY2 LE BBE100-2 TD-LTE AM 32GB (TCL Luna) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13872&c=rim_blackberry_key2_le_bbe100-2_td-lte_am_32gb__tcl_luna&d=detailed_specs


[4] RIM BlackBerry Motion LTE-A AM BBD100-2 (TCL Krypton) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12317&c=rim_blackberry_motion_lte-a_am_bbd100-2__tcl_krypton&d=detailed_specs
                    Case 1:20-cv-00836-CFC Document 1-10 Filed 06/22/20 Page 4 of 4 PageID #: 163




[5] RIM BlackBerry KEYone Black Edition BBB100-1 TD-LTE US V1 AM APAC 64GB (TCL Mercury) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12217&c=rim_blackberry_keyone_black_edition_bbb100-1_td-
lte_us_v1_am_apac_64gb__tcl_mercury&d=detailed_specs


[6] RIM BlackBerry KEYone BBB100-3 TD-LTE US V2 32GB (TCL Mercury) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11292&c=rim_blackberry_keyone_bbb100-3_td-lte_us_v2_32gb__tcl_mercury&d=detailed_specs


[7] RIM BlackBerry DTEK60 LTE-A AM BBA100-1 / Argon Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10710&c=rim_blackberry_dtek60_lte-a_am_bba100-1__argon&d=detailed_specs


[8] RIM BlackBerry DTEK50 LTE AM STH100-1 (RIM Hamburg) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10478&c=rim_blackberry_dtek50_lte_am_sth100-1__rim_hamburg&d=detailed_specs


[9] RIM BlackBerry Priv STV100-2 XLTE (RIM Venice) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9517&c=rim_blackberry_priv_stv100-2_xlte__rim_venice&d=detailed_specs
